Name: Commission Regulation (EC) NoÃ 2122/2005 of 22 December 2005 fixing the additional amount to be paid for citrus fruits in Cyprus under Regulation (EC) NoÃ 634/2004
 Type: Regulation
 Subject Matter: Europe;  plant product;  cooperation policy;  economic policy
 Date Published: nan

 23.12.2005 EN Official Journal of the European Union L 340/25 COMMISSION REGULATION (EC) No 2122/2005 of 22 December 2005 fixing the additional amount to be paid for citrus fruits in Cyprus under Regulation (EC) No 634/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to Commission Regulation (EC) No 634/2004 of 5 April 2004 laying down transitional measures for the application of Council Regulation (EC) No 2202/96 and Regulation (EC) No 2111/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union (1), and in particular Article 2 thereof, Whereas: (1) The quantities of lemons, grapefruit, pomelos and oranges covered by aid applications for the 2004/05 marketing year as notified by Member States under Article 39(1)(c) of Commission Regulation (EC) No 2111/2003 of 1 December 2003 laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits (2), do not exceed the Community threshold. An additional amount should therefore be paid to Cyprus after the 2004/05 marketing year. (2) The Member States have communicated the quantities of small citrus fruits processed under the aid scheme in accordance with Article 39(1)(c) of Regulation (EC) No 2111/2003. Based on this information, it has been established that the Community processing threshold has been overrun by 49 220 tonnes. Within that overrun, Cyprus has overrun its threshold. The amounts of aid for mandarins, clementines and satsumas indicated in Annex I to Regulation (EC) No 2202/96 for the 2004/05 marketing year should therefore be reduced by 17,83 % in Cyprus. (3) Producers in the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia did not submit aid applications for citrus fruits for processing in respect of the 2004/05 marketing year. No additional amount for that marketing year should therefore be paid in those Member States, HAS ADOPTED THIS REGULATION: Article 1 Where Cyprus is concerned, and for the 2004/05 marketing year, the additional amounts of aid to be granted under Regulation (EC) No 2202/96 for lemons, grapefruit, pomelos, oranges and small citrus fruits delivered for processing shall be as indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 100, 6.4.2004, p. 19. Regulation amended by Regulation (EC) No 2112/2004 (OJ L 366, 11.12.2004, p. 8). (2) OJ L 317, 2.12.2003, p. 5. ANNEX (EUR/100 kg) Multiannual contracts Contracts covering a single marketing year Individual producers Cyprus Lemons 2,62 2,28 2,05 Grapefruit and pomelos 2,62 2,28 2,05 Oranges 2,82 2,45 2,21 Mandarins 0,75 0,66 0,59 Clementines 0,75 0,66 0,59 Satsumas 0,75 0,66 0,59